DETAILED ACTION
Claims 1-11 is pending
Claims 2, 5-8 is withdrawn.
Claims 1, 3-4, 9-11 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
 	

Action Summary
Claims 1, 3-4, 9-12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Chen (A novel synthetic protoapigenone analogue, WYC02-9, induces DNA damage and apoptosis in DU145 prostate cancer cells through generation of reactive oxygen species, Free Radical Biology & Medicine, 50, 2011, pages 1151-1162) and further in view of Nitiss (Review:  Targeting DNA topoisomerase II in cancer chemotherapy, 2009, Vol 9, pages 338-350) both are of record is maintained.

Response to Arguments
Applicant again argue that Chen nor Nitiss does not disclose, teach or suggest “the effective blood concentration of the benzopyran-4-one derivative is in a range from 2.5 nM to 2µM” as recited in claim 1.  This argument has been fully considered but has not been found persuasive.  As shown in Fig. 6A, treatment with high-dose WYC02-9 resulted in a significant decrease in tumor size compared to low-dose WYC02-9(346.2±107.2 mm3) and control (502.0±76.8 mm3) group.  Chen teaches that administration of WYC02-9 at 2.5 to 10 µM on cell viability as shown in Figure B and C is the result of WYC02-9 on the cell which directly implies that this dose is after oral administration on the cell which is within the subject.  This is further demonstrated byFig. 6A, treatment with high-dose WYC02-9 resulted in a significant decrease in Fig. 4 tumor size (190.7±40.0 mm3) compared to low-dose WYC02-9(346.2±107.2 mm3) and control (502.0±76.8 mm3) groups Therefore, the limitation of benzopyran-4-one derivative is in a range from 2.5 nM to 2µM is completely encompassed by Chen with a reasonable expectation of success absence evidence to the contrary.
Applicants argue that Chen, a high concentration (5-10 UM) of WYC02-9 is used to induce DNA damage and mitochondria-dependent cell apoptosis in DU145 cells via ROS generation. In contrast, the specification of the present application shows that a low dose of the benzopvran-4-one can inhibit the repair mechanisms, ATR and FANCD2, of the DNA damage rather than generate ROS to induce DNA damage.  This argument has been fully considered but has not been found persuasive.   Chen teaches that administration of WYC02-9 at 2.5 to 10 µM on cell viability as shown in Figure 2B, Fig 3B and D is the result of WYC02-9 on the cell.  Still further, Chen teaches that 
Applicants argue that Chen, a person of ordinary skill in the art would understand that the low dosage of the benzopyran-4-one gives no tumor inhibitory effect. And therefore teaches away from the instant claims.  This argument has been fully considered but has not been found persuasive.  As stated above, Chen teaches that higher dosage works better than lower dosage. This is not the same as stating that lower dosage does not work.  The low dosage does function better than control but not as well as higher dosage.
Applicants argue that low dosage of the benzopvran-4-one in combination with chemotherapeutic drug demonstrate synergism in view of paragraph 0158.  This argument has been fully considered but has not been found persuasive.  First, in looking to the instant specification paragraph 0138, recites “Our results demonstrated  that benzopyran-4-one derivatives effectively decreased the clonogenic survival in cisplatin-treated MDA-MB-231 and A549 cells in the nanomolar dose range”.  The instant claims do not recite cisplatin.  Second, no where in the specification discloses synergism nor discloses what amounts of chemotherapeutic agents and benzopyran-4-one derivatives in order to obtain synergism.  In other words, the instant claims are not commensurate in scope.  Second, in looking at figures 15 and 16, this data does not demonstrate synergism nor unexpected results.  Figures 15 and 16 does not disclose benzopyran-4-one derivatives at all, only cisplatin.
prostate cancer often rebounds because of drug resistance to chemotherapy (page 1152). Administration of WYC02-9 also inhibited the growth of DU145 tumors in the xenograft model. Thus, both in vitro and in vivo studies suggest that WYC02-9 has the potential to be developed into an effective anti-cancer agent in the clinical setting.  Therefore, the rejection is maintained.

Previous Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-4, 9-11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Chen (A novel synthetic protoapigenone analogue, WYC02-9, induces DNA damage and apoptosis in DU145 prostate cancer cells through generation of reactive oxygen species, Free Radical Biology & Medicine, 50, 2011, pages 1151-.
 Chen teaches that WYC02-9 was investigated for its cytotoxicity against DU145 prostate cancer cells, as was the underlying mechanisms by which WYC02-9 might induce DNA damage and apoptotic cell death through reactive oxygen species (ROS). WYC02-9 inhibited the cell growth of three prostate cancer cell lines, especially DU145 cells (abstract).  WYC02 is one of the quinone compounds with chemotherapeutic effects on human cancers through generation of reactive oxygen species (page 1151, right column, second paragraph).  The synthetic protoapigenone analogue WYC02-9 contains higher cytotoxic activity than synthetic protoapigenone (WYC02) in cell lines derived from liver, breast, and lung cancers. In this study, we found that WYC02-9 inhibited cell growth of PCA DU145 cells more significantly than WYC02 (Fig. 1B). Moreover, treatment of DU145 cells with WYC02-9 induced an approximately two-fold increase in ROS generation and this effect was accompanied by an induction of DNA damage, cell cycle arrest, and mitochondrial-dependent cell apoptosis, which were blocked by NAC, a ROS scavenger. These findings therefore suggest that WYC02-9-induced DNA damage and apoptosis in DU145 cells are mediated at least partly via ROS generation (page 1160).  WYC02-9 induced ROS formation and led to DNA damage as well as increasing the number of cells in S and G2/M phases through the ATM–p53–H2A.X dependent pathway. On the other hand, the accumulation of ROS by WYC02-9 triggered mitochondrial-dependent cell apoptosis through activation of caspase-9, caspase-3, and PARP (Fig. 7). Nude mice bearing DU145 xenografts were treated with WYC02-9 every other day for 8 weeks. As shown in Fig. 6A, treatment with prostate cancer often rebounds because of drug resistance to chemotherapy (page 1152). Administration of WYC02-9 also inhibited the growth of DU145 tumors in the xenograft model. Thus, both in vitro and in vivo studies suggest that WYC02-9 has the potential to be developed into an effective anti-cancer agent in the clinical setting (page 1161).  Chen teaches the following compounds:

    PNG
    media_image1.png
    189
    543
    media_image1.png
    Greyscale
(page 1152).
Chen does not teach the addition of the administration of a chemotherapeutic drug (e.g. Topoisomerase II inhibitor poison). 
Nitiss teaches that Topoisomerase II (TOP2) has held the interest of researchers studying cancer owing to the discovery that it is targeted by active anticancer drugs, notably etoposide and doxorubicin. These studies showed that most clinically active drugs that target TOP2 generate enzymemediated DNA damage2–4. As etoposide and doxorubicin are highly active anticancer agents in many different clinical settings, the identification of a crucial target of these drugs was a major landmark in the pharmacology of anticancer drugs (page 338, left column, first paragraph).  Nitiss teaches that recent biological insights in transcription, replication and checkpoint control also offer ways to better understand drug action and resistance. Because cancer cells are present with altered topoisomerase levels (e.g. poison), whether by amplification or these alterations provide an opportunity for improving therapy (page 347, right column, fifth paragraph).
  It would have been obvious to one of ordinary skills in the art at the time of the invention was made to employ WYCs (either compound) and Topoisomerase II inhibitors (e.g. etoposide and doxorubicin) for the inhibition of DNA damage response and enhanced cancer treatment because both WYCs and Topisomersase II inhibitors are known in the art at the time of the invention to effectively treat cancer as taught by both Chen and Nitiss.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine WYCs (as described above) and Topoisomerase II inhibitors (e.g. etoposide and doxorubicin)   composition conjointly (emphasis added) in a formulation to treat the inhibition of cancer with enhancing of chemosensitivity with a reasonable expectation of success absence evidence to the contrary.
It is obvious to one of ordinary skills in the art that upon administering etoposide or doxorubicin and benzopyran-4-one derivative together would enhance the chemosensitivity of etoposide or doxorubicin in the treatment of cancer with the same these alterations provide an opportunity for improving therapy as disclosed by Nitiss with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to administer etoposide or doxorubicin with benzopyran-4-one derivative to treat resistance/recurrent cancer (e.g. prostate cancer) because it is known in the art that prostate cancer often rebounds because of drug resistance to chemotherapy with a reasonable expectation of success absence evidence to the contrary.
	With regards to the limitation of “cause an effective blood concentration of the benzopyran-4-one derivative in the subject in a range from 2.5 nM to 2 M”; the blood concentration is deemed a property of said administration of benzopyran-4-one derivatives to treat cancer.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	With regards the limitation of “administering at the same time the benzopyran-4-one derivative and the chemotherapeutic drug to treat the mammal subject who has one of recurrent cancer”; The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 
 
 
	
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

New Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of lung, prostate and breast cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, and breadth of the claims
The invention is drawn to a method of treating malignant diseases in a subject, comprising administering to the subject any combination of liquid chromatography fractions comprising 75% or more of the phytocannabinoids THCA and CBGA. 
The scope of “cancer” as disclosed in the paragraph 00116 of the specification encompasses all cancers broadly.

Discloses lung, breast and prostate cancers.

As such the claims are drawn to treating essentially ANY form of cancer.
The state and predictability of the art, and relative skill of those in the art
It is well established in the literature that there are hundreds of type of cancers and each cancer condition is a reflection of different causative factors and different cellular behaviors; one compound capable of treating one type of cancer is unlikely to be useful in treating other types of cancer.  See MedicineNet (“Cancer” at http://www.medterms.com), which discloses that “cancer is not one disease.  It is a group of more than 100 different and distinctive diseases”.  “Cancer can involve any tissue of the body and have many different forms in each body area”.  
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
In the instant case, Applicants’ claimed methods encompass treating any and all specific cancers in a subject.  Such “treatment” of cancer is contrary to established medical science.  It is well established in the art of oncology that cancers arise in humans by different underlying causes, including genetic, environmental, and chemical.  There is not a single drug known in the art that is capable of treating all forms of cancer.
Accordingly, Applicants’ claimed embodiments of treating all forms of specific cancers are clearly not enabled.  
The amount of direction or guidance provided and the presence or absence of working examples
The specification provides guidance for the effect on cell viability on specific cancer cells, specifically, colon (HCT116 and HT29) and breast (MDA-MB-231) and 
The specification provides no direction or guidance for determining the particular administration regimens (any combination of any liquid chromatography fractions of a cannabis extract necessary to treat or prevent all malignant diseases.  
	There is not a single working example demonstrating that any compound of the invention is effective in treating or preventing any cancer in a subject in need thereof.
	The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of liquid chromatography fractions could be predictably used to treat or prevent all malignant diseases as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented data showing that a single combinations of compounds of the invention are effective in treating some established forms of cancer (e.g. lung, prostate and breast) in vitro.  As discussed above, no compound(s) exists in the art that is effective in treating or preventing all malignant disease, much less all forms of cancer (e.g. all solid tumors or all hematologic malignancy).  

Accordingly, except lung, prostate and breast cancer, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

	


Conclusion

Claims 1, 3-4, 9-11 is rejected.

No claim is allowed.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627                                                                                                                                                                                             




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.